DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 14/459,079, filed August 13, 2014 (now Patent No. 10,586,274), which claims priority to U.S. Provisional Application No. 61/865,464, filed on August 13, 2013, entitled, "APPLICATIONS FOR WEARABLE DEVICES," to U.S. Provisional Application No. 61/936,231, filed on February 5, 2014, entitled, "ONLINE CONTENT FEED ON A WEARABLE DEVICE," and to U.S. Provisional Application No. 62/013,898, filed on June 18, 2014, entitled, "APPLICATIONS FOR WEARABLE DEVICES."

Information Disclosure Statement
The IDSs submitted on 04/08/2020, 04/08/2020, and 07/16/2020 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 2/02/2022, have been entered. 
Claims 21-29, 33, 36-38, and 40 were amended. 
Claims 41 and 42 are new. 
Claims 34 and 39 have been canceled and claims 1-20 were previously canceled. 
Claims 21, 29, and 35 have been further amended by Examiner’s Amendment below. 
The TITLE has been amended by Examiner’s Amendment below. 
Claims 21-33, 35-38, and 40-42 are currently pending in this application and have been allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Niemann and Brady Garcea on 3/16/2022.
The application has been amended as follows: 

IN THE TITLE
SYSTEMS, METHODS, AND MANUFACTURES FOR APPLICATIONS FOR WEARABLE DEVICES

IN THE CLAIMS

21.	(Currently Amended) A method implemented by a wearable device communicatively coupled to a personal computing device, the method comprising:
receiving, from the personal computing device, data describing an item being offered for sale on an online marketplace;
displaying, on a display screen of the wearable device, a notification describing an event relating to the item;
detecting a wearable device input from a user, the wearable device input requesting the personal computing device to perform an online action related to the item; and
in response to detecting the wearable device input, transmitting, by a processor of the wearable device, at least one instruction to the personal computing device causing the personal computing device to perform the online action, the online action comprising increasing a bid for the item by an 


29.	(Currently Amended) A wearable device communicatively coupled to a personal computing device, the wearable device comprising:
one or more processors; and
a memory comprising instructions stored thereon which when performed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, from the personal computing device, data describing an item being offered for sale on an online marketplace;
displaying, on a display screen of the wearable device, a notification describing an event relating to the item;
detecting a wearable device input from a user, the wearable device input requesting the personal computing device to perform an online action related to the item; and
in response to detecting the wearable device input, transmitting, by a processor of the wearable device, at least one instruction to the personal computing device causing the personal computing device to perform the online action, the online action comprising increasing a bid for the item by an incremental bid value specified by the user via setting options displayed on the personal computing device prior to the wearable device input being detected.



receiving, from a personal computing device communicatively coupled to the wearable device, data describing an item being offered for sale on an online marketplace;
displaying, on a display screen of the wearable device, a notification describing an event relating to the item;
detecting a wearable device input from a user, the wearable device input requesting the personal computing device to perform an online action related to the item; and
in response to detecting the wearable device input, transmitting, by a processor of the wearable device, at least one instruction to the personal computing device causing the personal computing device to perform the online action, the online action comprising increasing a bid for the item by an incremental bid value specified by the user via setting options displayed on the personal computing device prior to the wearable device input being detected.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claims 21-33, 35-38, and 40-42 are allowed. 
	Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches nor renders obvious the below features of applicant's invention.
The allowable features are as follows (substantially recited in independent claims 21, 29, and 35, using claim 21 as a representative claim): 
A method implemented by a wearable device communicatively coupled to a personal computing device, the method comprising:
 implemented by a wearable device communicatively coupled to a personal computing device
receiving, from the personal computing device, data describing an item being offered for sale on an online marketplace;
displaying, on a display screen of the wearable device, a notification describing an event relating to the item;
detecting a wearable device input from a user, the wearable device input requesting the personal computing device to perform an online action related to the item; and
in response to detecting the wearable device input, transmitting, by a processor of the wearable device, at least one instruction to the personal computing device causing the personal computing device to perform the online action, the online action comprising increasing a bid for the item by an incremental bid value specified by the user via setting options displayed on the personal computing device prior to the wearable device input being detected. 


Thompson discloses:
implemented by a wearable device communicatively coupled to a personal computing device
receiving, from the personal computing device, (¶0039, "In a further embodiment, process 400 also includes steps for queuing and handling multiple wireless device response to a discovery probe. For example, an intermittent user interface screen may be displayed that lists each of the wireless devices available. The user is then able to select one of the listed wireless devices for initiating a communication connection. The user interface of the wearable device is then dynamically updated to correspond with content from the selected wireless device (see FIG. 5 below),")
displaying, on a display screen of the wearable device, a notification describing an event (Examiner note: notification, as presently broadly recited, is interpreted as any information that is displayed to the user that is prompted by some event, wherein event is interpreted in lieu of further limitation as anything happening that is external to the effect of the event itself; ¶0039, “In a further embodiment, process 400 also includes steps for queuing and handling multiple wireless device response to a discovery probe. For example, an intermittent user interface screen may be displayed that lists each of the wireless devices available. The user is then able to select one of the listed wireless de vices for initiating a communication connection. The user interface of the wearable device is then dynamically updated to correspond with content from the selected wireless device (see FIG. 5 below)," explicitly discloses a plurality of notifications, i.e. device interfaces, displayed on the wearable device in response to receiving information about the device in response to an event in the form of a discovery probe; ¶0047, "FIG. 6 illustrates a logical flow diagram for an exemplary process of dynamic interaction 
detecting a wearable device input from a user, the wearable device input requesting the personal computing device to perform an online action (¶¶0047-0048, "Process 600 starts at block 602, where a user is presented with a dynamically generated user interface on the wearable device of content obtained from a wireless device. The dynamically generated user interface may be a result of an event on the wireless device (e.g., call received), or an established connection between devices (e.g., continually monitoring a heart rate). Processing continues at decision block 604...At decision block a determination is made as to whether a user a selected an interaction with the wireless device from the wearable device. For example, when the user interface presented on a watch corresponds to an incoming call, the user may select to place the call on hold by pressing a selector button on the watch. If an interaction is made on the wearable device, processing advances to block 608. However, if not interaction is made, processing moves to decision block 606," discloses a user making a selection on the generated and displayed user interface, i.e., notification, that was displayed in response to detecting the device or an event on the device, in this case a call; and
in response to detecting the wearable device input, transmitting, by a processor of the wearable device, at least one instruction to the personal computing device causing the personal computing device to perform the online action (¶0048, "At decision block a determination is made as to whether a user a 
Thompson does not explicitly disclose, but Proud teaches wherein the content is published online content, and the action is performed online (¶0017," in another embodiment of the present invention, a system is provided for using telemetry data and a wearable device that communicates with a social network. One or more sensors are coupled to a wearable device that has a unigue user ID configured to acquire at least one of a user's activities, behaviors and habit information. The wearable device in operation is in communication with a mobile device or computer that can be in communication with a social network. A telemetry system is in communication with the one or more sensors. The telemetry system includes a database of user ID's. The telemetry system in operation analyzes the telemetry data based on at least one of, user's activities, behaviors and habit information. The telemetry system creates personalized information about the user. ID circuitry at the wearable device. The ID circuitry includes ID storage and a communication system that reads and transmits the unigue ID from the ID storage," wherein the transmission of a user's telemetry data gathered using a wearable device to 
Thompson does not explicitly disclose, but Cain teaches the wearable device input specified using setting options displayed on the personal computing device that is connected to the wearable device (col. 10 line 28, "FIG. 9 provides an overview of the supplemental or more advanced content management process 73 that is available via a PC or other similar system. Options available for customization with this additional content may exceed those available with the content that is provided with and adjustable on the device itself... Each item of content will have its own unique set of customization elements 81. The user will select those aspects of the content that most appeal to him or her. For example, if a text image is part of the content, should it be scrolled across the screen or displayed in a complete block? Will the text image be displayed continuously, or will it cycle off and on, and if so, in what manner? Will a notification be made prior to the text image appearing, and if so, in what way? If a picture is to be displayed, how should the time be displayed? On demand only? Over the image shown? If a particular digital time display is chosen, what colors are desired and what shapes should be used to also mark the time ? If sounds or music are to be played, at what times and under what circumstances? The user will be able to address all relevant options for a given style of content.").
Thompson does not explicitly disclose, but Roxburgh teaches the received content is an item being offered for sale on an online marketplace, the displayed content is an event relating to the item, detecting an input requesting the personal computing device to perform an online action related to the item, and in response to the input, transmitting an instruction to the personal computing device to perform the online action, the online action comprising placing a bid for the item (Figs. 12-13c; ¶¶0152-0159).
Thompson does not explicitly disclose, but Carpenter teaches a live auction where bidding is conducted in preselected increments (col. 6, lines 60-64). 

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Carpenter et al. (US 9,064,282 B1) discloses a live bidding system where a user places bids in preselected increments. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625